Citation Nr: 0218173	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to 
December 1978.  This matter originally came before the 
Board on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied a rating in 
excess of 10 percent for the veteran's left knee 
disability.  A hearing before the undersigned Member of 
the Board at the RO (i.e. a travel board hearing) was held 
in November 2000.  This matter returns to the Board of 
Veterans' Appeals (Board) from a February 2001 Board 
Remand, which remanded this case for further development.
 

FINDING OF FACT

The veteran's left knee disability is currently manifested 
by pain and slight limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
the veteran's service connected left knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261, 5257 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 66 Fed. Reg. 45620, 
45630-631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
March 1998 rating action, and were provided a Statement of 
the Case dated August 1998, and three Supplemental 
Statements of the Case dated October 1998, January 2002, 
and May 2002, as well as a Board Remand dated February 
2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the 
veteran.  The veteran has been afforded several 
examinations during the course of this claim, dated 
February 1998, September 1998, and November 2001.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence 
that should or could be obtained prior to adjudicating 
this claim.  Thus, even without specific notice as to 
which party will get which evidence, as all the evidence 
has been obtained, the Board can proceed.


Facts

A review of the record reflects that service connection 
for a left knee disability was established by a January 
1980 RO decision.  That decision was based on service 
medical records which showed the veteran had problems with 
his left knee in service, and subsequent medical records 
which indicated that the veteran underwent surgery on his 
knee shortly after his discharge from service.  At that 
time, the veteran was given a staged rating of 20 percent 
from December 2, 1978, a 100 percent rating from June 22, 
1979, and a 30 percent rating November 1, 1979.

A rating decision dated June 1980 decreased the veteran's 
rating to 10 percent, effective September 1, 1980, based 
on the results of a March 1980 VA examination.  This 10 
percent evaluation was continued by rating decisions dated 
March 1982, and June 1991.

In August 1996, the veteran applied for an increased 
rating for his left knee disability.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's service-connected disability is not adequate, 
given the current symptomatology of this disability.  The 
recent evidence of record includes the reports of VA 
examinations, and outpatient treatment.

January 1996 outpatient treatment reports found the 
veteran to report a six month history of swelling, 
occasional popping, and rare locking of the left knee.  
The veteran's range of motion at that time was found to be 
from 5 degrees to 145 degrees, with no patellar grind.  
The veteran was diagnosed with early degenerative changes 
of the left knee.  X-rays from that time found post 
operative changes in the left knee joint, and mild 
degenerative joint disease.

A May 1997 outpatient treatment report found that the 
veteran had no effusion, and other than quadricep atrophy, 
had a stable knee.  The veteran was diagnosed with 
traumatic arthritis that would progress.

The veteran received X-rays of his left knee in February 
1998.  The report of those X-rays indicate, in relevant 
part, that an orthopedic staple was present entering the 
lateral femoral condyle.  There was moderately severe 
degenerative change in the medial compartment, and mild in 
the lateral compartment.  There was a lucency in the 
proximal fibula which was not definitely present on the 
prior examination, which might represent cystic 
degenerative change.  There appeared to be a rounded 
calcification involving the medial compartment that may 
represent a loose body.  This appeared to have migrated 
when compared to the prior examinations.  The veteran was 
diagnosed with degenerative change in the left knee with 
evidence for remote trauma, probable loose body, and well 
defined lytic lesion with sclerotic borders involving the 
proximal fibula which was not present on the prior 
examination, which most likely represented cystic 
degeneration.

The veteran received a VA examination in February 1998.  
The report of that examination indicates, in relevant 
part, that the veteran reported aches and pain at all 
times, worse on some days than others, that was beginning 
to affect his work.  He found that he was not able to walk 
as much.  He had persistent swelling, clicking, and 
popping in his knee.  He did not have instability 
complaints.  

Upon examination, the veteran was found to have several 
large scars on his knee.  He had no warmth, erythema, or 
effusion, but had significant patellofemoral crepitations.  
He had medial and lateral joint line tenderness.  The 
examiner did not find any ligamentous instability.  Range 
of motion was a 10 degree flexion contracture with further 
flexion to 95 degrees.  The examiner diagnosed the veteran 
with severe osteoarthritis of the left knee, status post 
internal derangement in 1979.

The veteran received additional X-rays in February 1998.  
The report of those X-rays indicates that there was 
moderate to moderately severe degenerative changes in the 
lateral compartment with moderate in the medial 
compartment, and moderately severe in the patellofemoral 
compartment.  There was a questionable small loose body 
present posteriorly.  There was evidence for prior surgery 
involving the lateral condyle.  There appeared to be a 
cystic area in the proximal fibula which was unchanged 
from the prior examination.  The veteran was found to have 
degenerative changes in the left knee as noted with 
findings suggesting loose body in the posterior aspect of 
the knee joint.  No interval change was noted when 
compared to the prior examination.

The veteran received a VA examination in September 1998.  
The report of that examination indicates, in relevant 
part, that the veteran reported that he had left knee pain 
which hurt primarily when standing or after prolonged 
periods of activity, although some days his knee did not 
hurt at all.  The pain did not usually require him to miss 
work.   

Examination of his left knee revealed several scars.  The 
overall alignment of his knee appeared to be symmetric to 
the contralateral side.  He was tender to patellofemoral 
compression with some grinding and crepitus on this 
maneuver.  He had 5/5 strength in his quadriceps, but 
obvious atrophy to clinical examination.  There was no 
effusion.  The lateral joint line was tender, but less so 
than the medial joint line.  He had a stable knee to varus 
and valgus stress and anterior and posterior stress.  
Lachman's and pivot shift tests were negative.  McMurray's 
test was negative, although this was somewhat difficult to 
perform due to the pain during this motion of his knee.  
There was some crepitus on motion of the knee from 
approximately 0 to 30 degrees during McMurray's test.  The 
range of motion of the knee was from 3 degrees to 140 
degrees of further flexion.  The veteran was diagnosed 
with left knee, status post severe injury with 
reconstruction with an excellent result, with good range 
of motion, and ligamentous stability.  The examiner 
indicated that the pain might be secondary to early post 
traumatic degenerative joint disease.

Records from March and April 2000 indicate that the 
veteran complained of left knee pain that was very sharp, 
and would come and go.  The veteran was fitted with a knee 
brace at that time.  The veteran was seen in May 2000 with 
continued complaints of knee pain.

The veteran was seen in August 2000 with complaints of 
left knee pain and swelling.  He indicated that his brace 
was not helping his symptoms.  He reported shooting pains 
throughout the knee, which were unpredictable and caused 
loss of balance not prevented by a brace.  He denied any 
locking symptoms.

Upon examination, well healed scars were noted.  Small 
osteophytes were palpable medially and laterally.  The 
veteran had a crepitant and uncomfortable range of motion 
from 0-130 degrees; negative McMurray's test.  Ligaments 
were grossly stable to stress testing.  The examiner's 
impression was of post traumatic degenerative joint 
disease in the knee, that was not limited to a single 
compartment; therefore an unloading brace would not be 
helpful.  The examiner noted that the veteran was young 
and had good motion, so a knee replacement was not 
recommended.  The examiner suggested conservative 
management, including activity modification, use of a cane 
as needed, and some medications.  The examiner indicated 
that a more sedentary job might help.

Outpatient treatment report dated September 2000 found 
that the veteran had a normal alignment, and a range of 
motion of 10-135 degrees with crepitation.  The veteran 
had a tender medial joint line, that was more tender than 
the lateral.  Ligaments were stable to stress.  The 
veteran was diagnosed with post traumatic arthritis of the 
left knee.  In October 2000, the veteran was issued 
insoles to decrease the impact pressure on his knee.

The veteran received a hearing before the undersigned 
member of the Board in November 2000.  The transcript of 
that hearing indicates, in relevant part, that the veteran 
indicated he was told by doctors that he would be a 
candidate for knee replacement when he turned 50.  The 
veteran indicated that sometimes he would get a sharp 
shooting pain in his knee, and would grab hold of 
something to remain standing.  The veteran indicated that 
he took some medication for the pain, but tried to avoid 
taking it if possible.  The veteran indicated that he had 
not missed time from work due to his knee.  He indicated 
that he had been issued a cane, but did not use it.  The 
veteran indicated that the biggest problem he had with the 
knee now was continual pain and swelling.  The veteran 
reported that he was unable to cross his left leg over his 
right knee.

The veteran received X-rays of his left knee in November 
2001.  The report of those X-rays indicates that there was 
moderate degenerative change of all three joint 
compartments with mild joint space narrowing in the 
lateral joint compartment.  There appeared to be mild 
incongruity of the patellar on the sunrise view.  The 
veteran appeared to have undergone an anterior cruciate 
ligament (ACL) repair.  A staple was noted within the 
lateral femoral condyle.  The reviewer did not see 
evidence of a loose body.

The veteran received a VA examination in November 2001.  
The report of that examination indicates, in relevant 
part, that the veteran complained of pain in the morning 
and the evening.  He indicated that kneeling or squatting 
caused increased pain.  He had occasional swelling of his 
knee.  It is a chronic dull aching type pain that 
occasionally comes up his left hip with pain over the 
lateral portion of his left hip, particularly with 
increased activity.

Examination of the knee revealed two well healed scars.  
The veteran had positive large patellofemoral crepitance, 
and positive medial joint line tenderness.  Bony changes 
were noted on the medial side.  There was a void in the 
midportion of the iliotibial band and the distal third of 
the iliotibial band, likely representing a harvest site 
for ligament reconstruction.  His knee was stable to varus 
stress with a good endpoint.  His range of motion was 3 to 
120 degrees.  He had 3 mm of anterior translation on 
anterior drawer testing.  There was a good endpoint on 
Lachman's testing.  The veteran was diagnosed with post 
traumatic arthrosis of the left knee following ligament 
reconstruction and likely medial meniscectomy.

The veteran was seen again in December 2001 with reports 
of significant pain, and trying inserts, braces, and 
NSAIDs with no relief.  The examiner noted that the 
veteran would likely need a knee replacement down the 
road, but that the veteran should try and wait until he 
was at least 50.

An orthopedic surgery consult dated March 2002 is also of 
record.  It indicates that the veteran reported that he 
had had relative instability and pain since 1977, which 
has since increased in severity.  He reported constant 
pain on the order of 8 out of 10.  He indicated that he 
has continued to work, although he has had a difficult 
time maintaining his work function. 

On examination, the examiner felt that the veteran had a 
suprisingly good range of motion.  He had full extension, 
and flexion to 100 degrees, with severe pain past that 
point.  He had pain both medially and laterally, and 
around the patella on direct palpation.  He had moderate 
effusion.  The patella itself was fully mobile.  He had a 
well healed scar over the medial aspect of the knee and he 
had otherwise good stability of the knee.  However, he 
walked with an antalgic gait, and had marked tenderness 
over the medial side of the joint.

Evaluation of the X-rays showed severe degenerative 
arthritis with bone against bone in the lateral 
compartment, and progressive and early degenerative 
changes on the more medial compartment of the knee.

The examiner felt that, because of the lack of motion and 
severe arthritic changes, the veteran would have a 40 
percent permanent partial disability if this were to be 
evaluated on a disability type of schedule, and certainly 
had a disability far greater than 10 percent.  The 
examiner indicated that the veteran needed to have a total 
knee replacement.


The Law and Analysis

Under the laws administered by the VA, disability 
evaluations are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, 
as in this case, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that the findings are sufficiently characteristic to 
identify the disease and the resulting disability and 
above all, coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2001).  Therefore, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

As noted above, the veteran's left knee is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001), for degenerative arthritis.  
Under this diagnostic code, degenerative arthritis 
established by X-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  However, 
when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined 
not added, under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  In accordance with applicable 
regulation, the knee is considered to be a major joint.  
38 C.F.R. § 4.45 (2001).

Limitation of motion of either knee is rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under DC 
5260, a noncompensable evaluation is provided for 
limitation of flexion of the leg to 60 degrees.  A 10 
percent evaluation is provided for limitation of flexion 
of the leg to 45 degrees; a 20 percent evaluation is 
provided for limitation of flexion of the leg to 30 
degrees; and a 30 percent evaluation is provided for 
limitation of flexion of the left to 15 degrees.  Under DC 
5261, a noncompensable evaluation is provided for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is provided for extension of the leg limited to 
10 degrees; a 20 percent evaluation is provided for 
extension of the leg limited to 15 degrees; and a 30 
percent evaluation is provided for extension of the leg 
limited to 20 degrees.  A 40 percent evaluation would 
require an extension of the leg limited to 30 degrees.

Pursuant to 38 C.F.R. § 4.71, Plate II, normal knee 
extension and flexion ranges from 0 to 140 degrees, 
respectively.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  Under diagnostic code 5257, 
other impairment of the knee, including recurrent 
subluxation or lateral instability, is rated as slight, 
moderate, or severe.  A 10 percent evaluation is warranted 
for slight impairment.  A 20 percent evaluation is 
warranted for moderate impairment.  A 30 percent 
evaluation is warranted for severe impairment.

The Board further notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims ("the Court") expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and; as such, the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating this claim, 
because it involves a rating under the diagnostic codes 
governing limitation of motion of the knee.  However, in 
that regard, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Finally, the VA General Counsel issued a precedent 
opinion, dated July 1, 1997, concerning the multiple 
rating for knee disability.  In that precedent opinion, 
the VA General Counsel held that a separate rating under 
diagnostic code 5003 for arthritis may be assigned for a 
knee disorder already rated under diagnostic code 5257 for 
instability (and vise versa), where additional disability 
is shown by the evidence of record.  62 Fed. Reg. 63604, 
VAOPGCPREC 23-97, slip op. at 2-3 (1997) (concluding that 
the evaluation of knee dysfunction under both diagnostic 
codes 5257 and 5003 does not constitute impermissible 
pyramiding under 38 C.F.R. § 4.14, citing Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994)).  In determining 
whether additional disability is shown, for the purpose of 
a separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
diagnostic codes.  Otherwise, "there is no additional 
disability for which a rating may be assigned."  
VAOPGCPREC 23-97, slip op. at 3; see also 63 Fed. Reg. 
56704, VAOPGCPREC 9-98 (1998).  The Board is bound by this 
regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 
and 5257.  38 U.S.C.A. § 7104(c) (West 1991).


Analysis

Taking into account all the evidence, the Board finds that 
the veteran's left knee disability is currently properly 
rated as 10 percent disabling.  In this regard, the Board 
notes the veteran has consistently been found to have a 
very good range of motion; specifically, a January 1996 
outpatient treatment record showed a range of motion of 5 
to 145 degrees, a February 1998 VA examination found the 
veteran to have a range of motion of 10-95 degrees, a 
September 1998 VA examination found a range of motion of 3 
to 140 degrees, an August 2000 outpatient treatment record 
found a range of motion of 0 to 130 degrees, a September 
2000 outpatient treatment record found a range of motion 
of 10 to 135 degrees, and a November 2001 VA examination 
found a range of motion of 3 to 120 degrees.  The Board 
finds that these limitations of motion would not warrant a 
compensable rating.  However, considering pain on motion, 
as per DeLuca, the Board finds that the veteran would be 
entitled to a 10 percent rating under this code, the 
rating that the veteran is currently receiving.

As to a compensable rating under Diagnostic Code 5003, if 
the veteran were considered to have a noncompensable range 
of motion, he would be entitled to a 10 percent rating 
under that code as well, the amount the veteran is 
currently receiving.  However, if the veteran is entitled 
to a 10 percent rating for limitation of motion, as above, 
he would not be entitled to an additional rating under 
this code, as this code provides that degenerative 
arthritis should be rated under the codes governing 
limitation of motion, if a compensable level is found.

As to a rating under Diagnostic Code 5257, for other 
impairment of the knee, including recurrent subluxation or 
lateral instability, although the veteran has reported 
some feeling of instability, treatment and examination 
records have consistently found the veteran's knee to be 
stable; thus a rating under this code would not be 
warranted.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's left knee 
disability on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2001). There is absolutely no showing that 
this disorder has resulted in a marked interference with 
employment, and there is no indication that it has 
necessitated frequent periods of hospitalization.  
Although this disability has apparently resulted in some 
difficulty with employment, the Board is of the opinion  
that this impairment is accurately reflected in the rating 
that the veteran is currently receiving, and the Board 
notes that the veteran himself has indicated that he has 
missed almost no work due to his knee disability.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran is reminded that he may file further claims in 
the future if his left knee disability should worsen, or 
should he receive further treatment such as a total knee 
replacement.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling, 
is denied



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

